Opinion issued December 20, 2007  








In The
Court of Appeals
For The
First District of Texas

____________

NOS. 01-07-00382-CR 
         01-07-00383-CR
____________

DANIEL CHAVEZ PARRA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 179th District Court 
Harris County, Texas
Trial Court Cause Nos. 1053600 and 1055438



MEMORANDUM  OPINION
	Appellant, Daniel Chavez Parra, pleaded guilty, without agreed
recommendations as to punishment, to the offense of possession of a controlled
substance in cause number 1053600 and to the offense of delivery of a controlled
substance in cause number 1055438.  After a presentence investigation hearing, the
trial court assessed punishment at confinement for 20 years in each case .  We affirm.
	Appellant's counsel on appeal has filed a brief stating that the record presents
no reversible error, that the appeals are without merit and are frivolous, and that the
appeal must be affirmed.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,
(1967). The brief meets the requirements of Anders by presenting a professional
evaluation of the record and detailing why there are no arguable grounds for reversal. 
Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810 (Tex. Crim.
App. 1978). 
	Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate records and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
records and counsel's brief, we agree that the appeal is frivolous and without merit
and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).  
	We therefore affirm the judgment of the trial court in cause number 1053600
and in cause number 1055438.
	We grant counsel's motion to withdraw. (1) 
PER CURIAM

Panel consists of Justices Taft, Hanks, and Higley.  
Do not publish.  Tex. R. App. P. 47.2(b).









1.    	Appointed counsel still has a duty to inform appellant of the result of this appeal and
that she may, on her own, pursue discretionary review in the Texas Court of Criminal
Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).